DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on August 30, 2019. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure number S820 in FIG. 8 and figure number S910 in FIG. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: PLATOONING VEHICLE CONTROL DEVICE.
The disclosure is objected to because the following informalities: In paragraph [0157], “S380” should be “S320”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” in claim 1, 5-6, 8, 13, and 18.
Claims 1, 5-6, 8, 13, and 18 recites “communication unit” which is a generic placeholder, “configured to perform communication with vehicles” is the functional language, and no structural modifier is stated in the claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite a “communication unit”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject 
Claim limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure as the disclosure is devoid of any structure that performs the functions of the "communication unit". Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-17:
Claims 1-17 are directed to a vehicle control device for controlling a vehicle which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claim 1 recites the limitations of “search for a potential follow vehicle”. These steps fall into the mental processes grouping of abstract ideas as “search for a potential follow vehicle” could be done 
With respect to claim 1, other than reciting “a processor” and a “communication unit”, nothing in “search for a potential follow vehicle” precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “a processor configured to search for a potential follow vehicle”, which is a generic part being applied to the recited abstract limitations. The “a communication unit configured to perform communication with vehicles” and “transmit a message” of claim 1 is insignificant extra-solution activity as it is merely data transmission. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed 
Dependent claims further define the abstract idea that is present in their respective independent claim 1 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-17 are not patent-eligible.

Regarding claims 18-20: 
Claims 18-20 are directed to a vehicle control device for controlling a vehicle which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 18 as the claim that represents the claimed invention for analysis. Claim 18 recites the limitations of “search for a potential follow group”. These steps fall into the mental processes grouping of abstract ideas as “search for a potential follow group” could be done mentally for example using a pen and paper with paths and vehicles displayed and mentally searching and choosing vehicles that are on the same path. These limitations is a process that, under broadest 
With respect to claim 18, other than reciting “a processor” and a “communication unit”, nothing in “search for a potential follow group” precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 18 recites “a processor configured to search for a potential follow group”, which is a generic part being applied to the recited abstract limitations. The “a communication unit configured to perform communication with vehicles” and “transmit a group request message” of claim 18 is insignificant extra-solution activity as it is merely data transmission. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 18 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using 
Dependent claims further define the abstract idea that is present in their respective independent claim 18 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 18-20 are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige (US 20100256852 A1).
Regarding claims 1-2, 8-9, and 18-19: 
With respect to claim 1, Mudalige teaches: 
a communication unit configured to perform communication with vehicles positioned within a predetermined range; (“host vehicle 10 receives signals from remote wireless communications system 50 and remote satellite system 60” [0054], “V2V communication is required to allow definition of desired but desirable ranges within the platoon” [0122], “V2V communication in the disclosed system is advantageous over known systems in that the communications between the vehicles can be limited to simple terms, describing ranges and relationships between the vehicles.” [0130])
a processor configured to search for a potential follow vehicle in which at least part of a moving path of the vehicle coincide with each other, and to transmit a message to the potential follow vehicle via the communication unit so that the vehicle and the potential follow vehicle are set as one group in response to the search for the potential follow vehicle; (“Forming and managing platoons can be entirely automatic, with the occupant never selecting a platoon, and a computerized management program searching for acceptable platoons to join or platoon members to invite in transit to a common travel plan. Vehicles can communicate directly with other vehicles on a roadway to search for likely platoon options.” [0127], “If a potential Leader Vehicle receives an advertisement from a potential Follower Vehicle, and that potential Follower Vehicle does not indicate a higher level of leadership ambition, and other conditions do not inhibit it, the Leader Vehicle will transmit a "Create Formation" message. All potential Follower Vehicles may then respond with an "Accept Formation" message. If at least one potential Follower Vehicle responds with the "Accept Formation" message, the potential 

With respect to claim 2, Mudalige, as shown in the rejection above, discloses the limitations of claim 1: 
Mudalige teaches a platoon vehicle control method of claim 1. Mudalige further teaches wherein when the potential follow vehicle is in plural, the processor assigns a priority order to each of the plurality of potential follow vehicles, and sets the group based on the priority order; (“The positions may be ranked in prominence, starting with the leader position (position #0, highest prominence), then position #1 (highest follower prominence), position #2, and so on for all defined positions. Generally, the higher prominence positions will be nearer to the Leader Vehicle, although special formations may use different approaches. Higher prominence positions will tend to be assigned to participants before lower prominence ones to keep the formation as compact as possible or to achieve other objectives.” [0080]) 

With respect to claim 8, Mudalige, as shown in the rejection above, discloses the limitations of claim 1: 
Mudalige teaches a platoon vehicle control method of claim 1. Mudalige further teaches wherein the processor receives another vehicle information including at least one of a destination and an expected moving path of each vehicle from the vehicles positioned in the predetermined range via the communication unit, and searches for the potential follow vehicle that coincides with the at least part based on the another vehicle information; (“The leadership role can be either or a combination of autonomous vehicle systems and a human operator that is qualified, capable, and willing to lead potentially many Follower Vehicles along a path. At any point in time, there may be a defined navigation destination” [0081], “Forming and 

With respect to claim 9, Mudalige, as shown in the rejection above, discloses the limitations of claim 1: 
Mudalige teaches a platoon vehicle control method of claim 1. Mudalige further teaches wherein the processor searches for the potential follow vehicle that coincides with the at least part based on a road on which the vehicle is driving; (“an operator could search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon” [0126], “Forming and managing platoons can be entirely automatic, with the occupant never selecting a platoon, and a computerized management program searching for acceptable platoons to join or platoon members to invite in transit to a common travel plan. Vehicles can communicate directly with other vehicles on a roadway to search for likely platoon options.” [0127]) 

With respect to claim 18, Mudalige teaches: 
a communication unit configured to perform communication with vehicles positioned within a predetermined range; (“host vehicle 10 receives signals from remote wireless communications system 50 and remote satellite system 60” [0054], “V2V communication is required to allow definition of desired but desirable ranges within the platoon” [0122], “V2V communication in the disclosed system is advantageous over known systems in that the communications between the vehicles can be limited to simple terms, describing ranges and relationships between the vehicles.” [0130])
a processor configured to search for a potential follow group including at least one of a vehicle or a group coinciding with at least part of a moving path of the vehicle and to transmit a group request message for performing platooning with the potential follow group to the potential follow group via the communication unit, wherein the processor generates a control message so that the vehicle follows the potential follow group; (“Forming and managing platoons can be entirely automatic, with the occupant never selecting a platoon, and a computerized management program searching for acceptable platoons to join or platoon members to invite in transit to a common travel plan. Vehicles can communicate directly with other vehicles on a roadway to search for likely platoon options.” [0127], “A vehicle who is not currently a member of a formation can send a "Join Request" message to indicate that it wants to join. FIG. 28 depicts and exemplary process for a vehicle to join a platoon, in accordance with the present disclosure. If there is at least one available open position, the Leader Vehicle can acknowledge the join request with a "Join Granted" message and the new vehicle's assigned position.” [0087], “…Follower Vehicles are controlled to remain within the platoon lane keeping boundaries as the Follower Vehicles trail the Leader Vehicle.” [0115]) 

With respect to claim 19, Mudalige, as shown in the rejection above, discloses the limitations of claim 18: 
Mudalige teaches a platoon vehicle control method of claim 18. Mudalige further teaches wherein the processor generates the control message so that the vehicle follows the potential follow group by using a lane on which the potential follow group is driving; (“Platooning control system 400 includes an autonomous controller 410… Autonomous controller 410 including a processor can be operated in a Leader Vehicle, receiving data from each of the Follower Vehicles… Motor controller 430 receives control messages from autonomous controller 410” [0128], “For example, FIG. 15 defines a platoon lane keeping boundary defined by lane keeping boundaries 395A and 395B based upon control methods utilized in the Leader Vehicle, and the Follower Vehicles are controlled to remain within the platoon lane keeping boundaries as the Follower Vehicles trail the Leader Vehicle.” [0115]) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7, 10-11, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256852 A1) in further view of Smartt et al (US 20180211546 A1). 
Regarding claims 3-7, 10-11, 14-16, and 20: 
With respect to claim 3, Mudalige, as shown in the rejection above, discloses the limitations of claim 2: 
Mudalige teaches a platoon vehicle control method of claim 2. Mudalige does not teach but Smartt teaches wherein the processor assigns a priority order to each of the plurality of potential follow vehicles based on at least one of a position, a type, a height, a length, and a speed of each potential follow vehicle; (“systems and methods for semi-automated vehicular convoying or platooning provide, among other things:… 5) an intelligent ordering of the vehicles based on several criteria” [0012], “ordering of the vehicles in the platoon matters, taking into account items such as relative locations, physical attributes of the vehicles such as braking capability, other attributes such as vehicle class and other attributes discussed earlier, and the like. A determination of ordering occurs at 2135. Any necessary ordering correction occurs at 2140, so that the lead vehicle and the following vehicle are in the proper order.” [0248]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method with Smartt’s priority order information in order to “improve safety, diagnostics, analytics and fuel savings for vehicles, 

With respect to claim 4, Mudalige in combination with Smartt, as shown in the rejection above, discloses the limitations of claim 3: 
The combination of Mudalige in view of Smartt teaches a platoon vehicle control method with a system for authorization of vehicle platooning of claim 3. Mudalige further teaches wherein a group formation is determined by the priority order; (“The positions may be ranked in prominence, starting with the leader position (position #0, highest prominence), then position #1 (highest follower prominence), position #2, and so on for all defined positions. Generally, the higher prominence positions will be nearer to the Leader Vehicle, although special formations may use different approaches. Higher prominence positions will tend to be assigned to participants before lower prominence ones to keep the formation as compact as possible or to achieve other objectives.” [0080]) 

With respect to claim 5, Mudalige, as shown in the rejection above, discloses the limitations of claim 2: 
Mudalige teaches a platoon vehicle control method of claim 2. Mudalige does not teach but Smartt teaches wherein the processor performs communication via the communication unit so that each potential follow vehicle is included sequentially in the group according to the priority order; (“If the vehicles are within communications range at 2105, then at 2125 the vehicles implement instructions for seeking platooning without actually engaging in platooning… now that the vehicles are in closer range, ordering of the vehicles in the platoon matters, taking into account items such as relative locations, physical attributes of the vehicles such as braking capability, other attributes such as vehicle class and other attributes discussed earlier, and the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method with Smartt’s priority order in order to “improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002]. 

With respect to claim 6, Mudalige, as shown in the rejection above, discloses the limitations of claim 1: 
Mudalige teaches a platoon vehicle control method of claim 1. Mudalige does not teach but Smartt teaches wherein the processor determines at least one of a time and a point at which the potential follow vehicle is to be included in the group, and transmits the at least one to the potential follow vehicle via the communication unit; (“The outputs of the functions are conveyed through a communication gateway 620 to onboard system 625. The onboard system 625 receives from the NOC 601 information about vehicle pairings that the NOC has determined to have platoon potential, followed by platoon authorizations at the appropriate time, indicated at 630. (As used herein, “platoon authorization” refers to an information packet that permits formation and execution of a platoon under specifically prescribed conditions (including, for example, but not limited to platooning partner, platooning order, platooning location, time, and gap between platooning vehicles)” [0087]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method with Smartt’s platoon planning in order to “improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an 

With respect to claim 7, Mudalige in combination with Smartt, as shown in the rejection above, discloses the limitations of claim 6: 
The combination of Mudalige in view of Smartt teaches a platoon vehicle control method with a system for authorization of vehicle platooning of claim 6. Mudalige does not teach but Smartt further teaches wherein the processor determines the at least one of the time and the point at which the potential follow vehicle is to be included in the group in consideration of the moving path of the vehicle; (“…a check is made at 1215 to determine if there is at least one platoonable route, suitable for use by Vehicle A. If there is not at least one platoonable route, the process stops for the time being, as shown at 1220. However, in most instances there will be at least one platoonable route. Accordingly, at 1225 a determination will be made as to where and when it is feasible for Vehicle A to join the platoonable route. Then, at 1230, Vehicle A's route start location and time is used together with Vehicle A's expected speeds, to calculate, in the NOC or in the Vehicle Monitoring and Control System 700, minimum and maximum times for Vehicle A's arrival at specific waypoints on the identified route.” [0191]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method with Smartt’s platoon planning in order to “improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002], and a communication system that “makes decisions and suggestions either for platooning or simply for improved operation.” See Smartt [0077].

With respect to claim 10, Mudalige, as shown in the rejection above, discloses the limitations of claim 1: 
Mudalige teaches a platoon vehicle control method of claim 1. Mudalige does not teach but Smartt teaches wherein the processor generates a platooning list including an ID of each vehicle included in the group, and generates a potential follow vehicle list including IDs of each potential follow vehicle not included in the group; (“At 1310, a search of the travel forecasts stored in a database 1315 at the NOC is made to identify other stored forecasts with similar routing and timing. Based on those similar routings, a list of potential platoon partners is generated in the processor… one or more potential platooning partners will be identified, such that a “yes” results from the check at 1320. In that event, a list of potential partners is sent to Vehicle A” [0193-0194], “The onboard system 625 receives from the NOC 601 information about vehicle pairings that the NOC has determined to have platoon potential, followed by platoon authorizations at the appropriate time, indicated at 630. (As used herein, “platoon authorization” refers to an information packet that permits formation and execution of a platoon under specifically prescribed conditions (including, for example, but not limited to platooning partner, platooning order, platooning location, time, and gap between platooning vehicles).” [0087], In Figure 1C, it can be seen that a vehicle can view a display of the vehicle and vehicle information it has platooned with)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method with Smartt’s platoon list in order to “improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002], and “improved overall hardware operation through, among other things, communication of a number of described inputs from potential platooning vehicles.” See Smartt [0106].

With respect to claim 11, Mudalige, as shown in the rejection above, discloses the limitations of claim 1: 
Mudalige teaches a platoon vehicle control method of claim 1. Mudalige does not teach but Smartt teaches wherein when a group request message is received from a group request vehicle, the processor determines whether to include the group request vehicle in the group according to a predetermined condition, and selectively transmits a group approval message to the group request vehicle according to the determination result; (“The process of FIG. 13 begins at 1300 with the receipt of a platoon request from Vehicle A. The request is received at a processor, located in the NOC in at least some aspects but potentially located elsewhere in other aspects” [0193], “Accordingly, at 1225 a determination will be made as to where and when it is feasible for Vehicle A to join the platoonable route.” [0191], “Vehicles A and B1 agree, in which case the process advances to 1360 where, in most cases, the NOC sends platoon approval” [0196]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method with Smartt’s communication system in order to “improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002], and a communication system that “makes decisions and suggestions either for platooning or simply for improved operation.” See Smartt [0077].

With respect to claim 14
The combination of Mudalige in view of Smartt teaches a platoon vehicle control method with a system for authorization of vehicle platooning of claim 11. Mudalige further teaches wherein when the group approval message is transmitted, the processor controls the communication unit so that the group request vehicle is positioned at a predetermined order in the group; (“If there is at least one available open position, the Leader Vehicle can acknowledge the join request with a "Join Granted" message and the new vehicle's assigned position. The Leader Vehicle can initiate entry of the requesting vehicle, for example, commanding the vehicle to a position wherein entry can be made in an orderly manner. In one exemplary method, a new position can be added to a formation to make room for the joining vehicle. In another exemplary method, a plurality of unused positions can be maintained by the Leader Vehicle at any given time, allowing for flexibility in vehicles changing positions or new members being added.” [0087]) 

With respect to claim 15, Mudalige in combination with Smartt, as shown in the rejection above, discloses the limitations of claim 14: 
The combination of Mudalige in view of Smartt teaches a platoon vehicle control method with a system for authorization of vehicle platooning of claim 14. Mudalige does not teach but Smartt further teaches wherein the processor determines the predetermined order number based on at least one of a position, a type, a height, a length, and a speed of the group request vehicle; (“now that the vehicles are in closer range, ordering of the vehicles in the platoon matters, taking into account items such as relative locations, physical attributes of the vehicles such as braking capability, other attributes such as vehicle class and other attributes discussed earlier, and the like. A determination of ordering occurs at 2135.” [0248]) 


With respect to claim 16, Mudalige in combination with Smartt, as shown in the rejection above, discloses the limitations of claim 11: 
The combination of Mudalige in view of Smartt teaches a platoon vehicle control method with a system for authorization of vehicle platooning of claim 11. Mudalige does not teach but Smartt further teaches wherein the predetermined condition is varied depending on a road on which the vehicle is driving; (“While the benefits of platooning make it desirable to link vehicles whenever possible, not all sections of a roadway are appropriate for platooning. Thus, for long range coordination of vehicle for purposes of linking, such as shown in FIG. 14A where vehicles 1410 and 1420 may be potential platoon partners, an analysis of the roadway is required before such platooning can be authorized. For this purpose, as shown in FIG. 14B, some sections of a roadway may be designated in the NOC's database as inappropriate for linking. Such geo-fencing can exist for numerous reasons, such as road construction, traffic, traffic control, and so on.” [0198]) 

With respect to claim 20
Mudalige teaches a platoon vehicle control method of claim 18. Smartt further teaches wherein the processor searches for a new potential follow group in response to the potential follow group deviating from the moving path of the vehicle; (“Drivers will have access to the time and approximate location of where the clusters will meet up. If the driver misses one cluster, in accordance with one aspect, the system can provide a subsequent cluster meet up schedule.” [0259]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method with Smartt’s platoon search system in order to “improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002], and a communication system that “makes decisions and suggestions either for platooning or simply for improved operation.” See Smartt [0077].

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256852 A1) in further view of Smartt et al (US 20180211546 A1) in further view of Punithan et al. (US 20180032086 A1). 
Regarding claims 12-13: 
With respect to claim 12 Mudalige in combination with Smartt, as shown in the rejection above, discloses the limitations of claim 11: 
The combination of Mudalige in view of Smartt teaches a platoon vehicle control method with a system for authorization of vehicle platooning of claim 11. Mudalige in combination with Smartt does not teach but Punithan teaches wherein the processor sets at least one of a time and a point to transmit the group approval message in consideration of the moving path of the vehicle; (“The vehicle control apparatus fuses information included in the message to the object map including only sensor information collectively in consideration of a time at which the message was created and a time required for sending the message.” [0273]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Smartt’s system for authorization of vehicle platooning with Punithan’s message system in order to “provide a vehicle control apparatus allowing an occupant to accurately recognize an amount of external messages received by a vehicle in which the occupant is placed” See Punithan [0018].

With respect to claim 13 Mudalige in combination with Smartt in further combination with Punithan, as shown in the rejection above, discloses the limitations of claim 12: 
The combination of Mudalige in view of Smartt in further view of Punithan teaches a platoon vehicle control method with a system for authorization of vehicle platooning and message system of claim 12. Mudalige in combination with Smartt does not teach but Punithan teaches wherein when a time until transmitting the group approval message remains more than a predetermined time, the processor transmits a group pending message including at least one of the time and the point to transmit the group approval message to the group request vehicle; (“The vehicle control apparatus fuses information included in the message to the object map including only sensor information collectively in consideration of a time at which the message was created and a time required for sending the message.” [0273]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Smartt’s system for authorization of vehicle platooning with Punithan’s message system in order to “provide a vehicle control apparatus allowing an occupant to accurately recognize an amount of external messages received by a vehicle in which the occupant is placed” See Punithan [0018].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256852 A1) in further view of Smartt et al (US 20180211546 A1) in further view of Punithan et al. (US 20180032086 A1). 
Regarding claim 17: 
With respect to claim 17 Mudalige in combination with Smartt, as shown in the rejection above, discloses the limitations of claim 11: 
The combination of Mudalige in view of Smartt teaches a platoon vehicle control method with a system for authorization of vehicle platooning of claim 11. Mudalige in combination with Smart does not teach but Punithan teaches wherein the processor ignores the group request message when the group request vehicle is included in a blacklist, and the processor adds the group request vehicle to the blacklist when a larger number of group request messages than a reference number are received from the group request vehicle during a reference time; (“In cases where messages received in the general driving mode is greater than a reference value, a load may occur, and the vehicle control apparatus may erroneously operate due to a malicious message generated by a hacker. Here, filtering may be basically performed by an anti-hacking algorithm, but every malicious message may not be blocked.” [0311] Punithan) 
However, the combination of Mudalige, Smartt, and Punithan does not teach the limitation of blacklisting a vehicle, but Lauterbach teaches (“the privacy gateway 100 informs the network's anti-fraud system or any other similar system about the fact and drops the message. Furthermore, as indicated in step S30, the vehicle is blacklisted, the current message and all further messages and communication from and to the vehicle is blocked or dropped or ignored. The blacklisting and the resulting message blocking or dropping is performed by informing the anti-fraud system of the network 20” [0027]). It would have been obvious to one of ordinary skill in the art before the effective filling date 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday-Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662